   Case 5:20-cv-01721-CJC-SHK Document 7 Filed 09/17/20 Page 1 of 1 Page ID #:97

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No.       EDCV 20-01721-CJC (SHKx)                            Date       September 17, 2020
 Title          Robert Walk v. Under Armour Inc.



PRESENT:        HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE
                       DISMISSAL FOR LACK OF PROSECUTION (REMOVAL)


        This action was removed to this Court on August 21, 2020. Pursuant to Rule 81 of the
Federal Rules of Civil Procedure, a response to the Complaint is due the later of 21 days after
receiving a copy of the initial pleading, 21 days after being served with the summons, or 7 days
after the notice of removal is filed. Therefore, a response to the Complaint was due by August
28, 2020; no response has been filed.

       Accordingly, Plaintiff is ordered to show cause in writing on or before September 25,
2020 why this defendant should not be dismissed for lack of prosecution. Pursuant to Rule 78
of the Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for
submission without oral argument. Therefore, the Order to Show Cause will stand submitted
upon the filing of an appropriate response, the filing of an answer by Defendant, and/or an
application for the entry of default pursuant to Rule 55 of the Federal Rules of Civil Procedure.
Furthermore, plaintiff is reminded to file proof(s) of service as to the remaining defendants...

                                                                                    -     :        -
                                                    Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
